Citation Nr: 0204970	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1953 to February 
1955.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of August 1995 and 
August 1996 by the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO).  The Board confirmed 
the decisions in April 2000.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Secretary of Veterans Affairs (Secretary) filed a brief 
requesting that the Court remand the claim for a total rating 
based on individual unemployability, and declare that the 
veteran had abandoned his claim for an increased rating for 
asthma.  In May 2001, the Court issued an order which 
remanded both of the claims for readjudication in light of 
new legislation.  The Court noted that, if circumstances 
warrant, the Board is authorized and obligated to remand the 
claim to the RO for further development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to both of the 
veteran's claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  Under the new act, the VA has an 
obligation to secure records in the custody of the Federal 
government, such as military records or VA treatment records, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  
Significantly, however, the claims file does not contain the 
veteran's current medical treatment records pertaining to 
bronchial asthma.  The RO obtained outpatient treatment 
records from the VAMC in San Juan in May 1994, but more 
recent VA treatment records have not been obtained.  

The Board also notes that the new act requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The veteran's 
attorney has argued that the medical examinations which were 
previously conducted are not adequate, as they do not contain 
information regarding the extent to which the veteran's 
bronchial asthma impairs his ability to engage in employment.  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bronchial 
asthma.  After securing the necessary 
release, the RO should obtain these 
records, including all VA treatment 
records.  Efforts to obtain such records 
should continue unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, if one 
exists, and associate it with the claims 
folder.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be afforded a 
disability evaluation examination, to 
include pulmonary function testing, to 
assess the severity of the service-
connected respiratory disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should comment on the degree to which the 
veteran's ability to engage in gainful 
employment would be impaired by his 
service-connected bronchial asthma.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




